Citation Nr: 1825479	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to October 14, 2015, and a rating in excess of 10 percent after October 14, 2015, for a left ankle disability. 


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from January 2005 to February 2011.

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2013 rating decision in which the Department of Veteran Affairs (VA) Waco, Texas, Regional Office (RO) granted entitlement to service connection for a left ankle disability at a noncompensable rating.  During the pendency of the appeal, the RO granted a 10 percent disabling rating for a left ankle disability, effective October 14, 2015.  


FINDINGS OF FACT

1.  Prior to October 14, 2015, the evidence of record establishes that the Veteran had limitation of motion of the left ankle joints.

2.  From October 14, 2015 thereafter, the evidence of record establishes that the Veteran had moderate limitation of motion with plantar flexion of less than 30 degrees; however, the evidence does not establish less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, prior to October 14, 2015 for a left ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5271 (2017).

2.  The criteria for a rating in excess of 10 percent from October 14, 2015 thereafter for a left ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or misaligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017).  Consideration must also be given to weakened movement, premature or excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's service-connected left ankle disability has an initial noncompensable rating prior to October 14, 2015, and a 10 percent disabling rating from October 14, 2015 and thereafter under Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 5010, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, a 10 percent rated is warranted with moderate limitation of motion.  38 C.F.R. § 4.71a , Diagnostic Code 5271 (2017).

A 20 percent rating is warranted with marked limitation of motion.  Id.

While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Turning to the record of evidence, an August 2009 service treatment record indicates that the Veteran had left ankle surgery.  The examiner stated that the Veteran's post-operative diagnosis was lateral ankle instability with soft tissue impingement, left ankle.

In a December 2011 VA medical record, the Veteran reported ongoing left ankle pain and stated that her ankle frequently gave way and swelled up.  She was given a supportive ankle brace for her pain and instability.  

In a May 2014 VA medical record, the Veteran was found to have left ankle pain and instability.  She was noted to have had physical therapy for her ankle as well as exercise bands.  

A June 2014 VA medical record shows that the Veteran still experienced swelling, clicking, and locking in her left ankle with prolonged walking and standing.  

In a July 2015 VA medical record, the examiner reported x-ray findings of multiple views of the ankle showing normal, bony alignment without fracture, dislocation or soft tissue swelling.  The examiner also reported 4 millimeter subchondral lucency noted in the medial talar dome, which may represent osteochondral lesion.  The examiner stated that there was no acute fracture or mal-alignment and no significant degenerative changes.

In an August 2015 VA medical record, the Veteran reported that she was having pain with her ankle.

In an October 2015 VA examination, the Veteran reported flare-ups of her left ankle that occurred almost every day, having pain without any activity.  The Veteran reported issues with prolonged standing, walking, and inability to run.  Specifically, the Veteran stated that running can incapacitate her for approximately three days.

The examiner reported abnormal range of motion, stating that dorsiflexion was at 0 to 10 degrees, and plantar flexion was at 0 to 20 degrees.  The examiner noted evidence of pain on examination of dorsiflexion and plantar flexion which causes functional loss.  The examiner further reported that the range of motion itself contributed to functional loss due to pain and stiffness.  The examiner observed that there was evidence of pain with weight bearing.  The examiner also stated that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, describing it as tender lateral on ligament and anteriorly on deltoid ligament.  The examiner went on to state that there was objective evidence of crepitus.  The examiner noted that there was no additional functional loss after repetition.  The examiner listed factors that caused functional loss as pain, fatigue, weakness, and lack of endurance.  The examiner stated that these factors limit functional ability with flare-up.  The examiner stated that additional factors, such as weakened movement due to muscle or peripheral nerve injury, swelling, atrophy of disuse, disturbance of locomotion, and interference with standing were contributing factors of disability.  The examiner noted that there was no evidence of ankylosis.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a 10 percent rating, but no higher, prior to October 14, 2015 is appropriate.  Prior to this date, the evidence of record does not show limitation of motion in the left ankle.  However, the Veteran consistently reported left ankle pain during this period that resulted in functional impairment.  Specifically, she indicated that she had giving way that resulted in the issuance of a supportive ankle brace.  She also had swelling, clicking, and locking in her left ankle with prolonged walking and standing.  Therefore, resolving reasonable doubt in favor of the Veteran and considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board finds that the Veteran's left ankle disability more closely approximates a 10 percent rating for the period prior to October 14, 2015.

Additionally, the Board finds that a 10 percent rating from October 14, 2015 thereafter for a left ankle disability is appropriate.  The October 2015 VA medical examination indicated moderate limitation of motion with plantar flexion of less than 30 degrees.  Therefore a 10 percent rating is warranted.

A 20 percent disabling rating is not warranted for the Veteran's left ankle disability at any time during the appeal.  Throughout the claims period, there was no evidence of marked limitation of motion with less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  Moreover the evidence of record does not show ankylosis during the appeals period.  Therefore, a 20 percent disabling rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements in support of her claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of her symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent she argues her symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a higher rating is warranted.

For all these reasons, the Board finds that a 10 percent rating, but no higher, is warranted for a left ankle disability prior to October 14, 2015, but a rating in excess of 10 percent after October 14, 2015, for a left ankle disability, is not warranted.



      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 10 percent rating, but no higher, prior to October 14, 2015 for a left ankle disability is granted.   

Entitlement to a rating in excess of 10 percent from October 14, 2015 and thereafter, for a left ankle disability, is denied. 



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


